Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The reply filed on April 29th, 2021 has been received and entered.
Claims 2-4, 10-12, and 18-19 have been canceled.
Claims 21-28 have been added.
Claims 1, 5-9, 13-17, and 21-28 now remain pending and are allowed with examiner’s amendment presented herein.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given during phone conversations with Joseph Schmidt (Registration Number 36, 920) on June 10th, 2021 to discuss some amendments to put the claims in condition for allowance. A proposed claim amendment has been received and adopted by examiner. The application has been amended as follows: 
IN THE CLAIMS:
Please cancel claims 5, 13, 23, 26, and 28.
Please add claims 29-33.
Please amend claims 1, 9, 17, 21, 24, and 25 as follows:

	at least one processing platform comprising one or more processing devices;
	said at least one processing platform being configured to:
	automatically analyze one or more incremental code changes in a computer program; and
	identify one or more relevant regression test cases associated with one or more impacted areas of the computer program based on the one or more incremental code changes;
at least one of automatically modify and create one or more regression test cases in a set of one or more regression tests for the computer program based on the automatic analysis and the identified one or more relevant regression test cases associated with the one or more impacted areas of the computer;
at least one of automatically modify and create one or more code flow paths corresponding to the one or more regression test cases in the set of one or more regression tests; and
generate one or more visualizations based at least in part on the one or more code flow paths corresponding to the one or more regression test cases.

Claim 5. (Canceled) 

Claim 9. (Currently amended) A method comprising:
	automatically analyze analyzing one or more incremental code changes in a computer program; and
identifying one or more relevant regression test cases associated with one or more impacted areas of the computer program based on the one or more incremental code changes;
at least one of automatically modify modifying and create creating one or more regression test cases in a set of one or more regression tests for the computer program based on the automatic analysis and the identified one or more relevant regression test cases associated with the one or more impacted areas of the computer program;
at least one of automatically modifying and creating one or more code flow paths corresponding to the one or more regression test cases in the set of one or more regression tests; and
generating one or more visualizations based at least in part on the one or more code flow paths corresponding to the one or more regression test cases;
wherein the steps are performed by at least one processing platform comprising one or more processing devices.  

Claim 13. (Canceled) 

Claim 17. (Currently amended) An article of manufacture comprising a non-transitory processor-readable storage medium having stored therein program code of one or more software programs, wherein the program code when executed by at least one processing device causes said the at least one processing device to perform steps of:
	automatically analyze one or more incremental code changes in a computer program; and

at least one of automatically modify and create one or more regression test cases in a set of one or more regression tests for the computer program based on the automatic analysis and the identified one or more relevant regression test cases associated with the one or more impacted areas of the computer program;
at least one of automatically modify and create one or more code flow paths corresponding to the one or more regression test cases in the set of one or more regression tests; and
generate one or more visualization based at least in part on the one or more code flow paths corresponding to the one or more regression test cases.

Claim 21. (Currently amended) The apparatus of claim 1, wherein the one or more incremental code changes is automatically detected with a regression discovery engine, the regression discovery engine comprising logic configured to incrementally and dynamically perform the at least one of modifying and creating a set of one or more regression tests each time the one or more incremental code changes is detected. 

Claim 23. (Canceled)

Claim 24. (Currently amended) The method of claim 9, wherein the one or more incremental code changes is automatically detected with a regression discovery engine, incremental code changes is detected.

Claim 25. (Currently amended) The article of claim 17, wherein the one or more incremental code changes is automatically detected with a regression discovery engine, the regression discovery engine comprising logic configured to incrementally and dynamically perform the at least one of modifying and creating a set of one or more incremental regression tests each time the one or more code changes is detected. 

Claim 26. (Canceled) 

Claim 28. (Canceled) 

Claim 29. (New) The apparatus of claim 1, wherein the one or more visualizations comprise one or more graphs.

Claim 30. (New) The method of claim 9, wherein the one or more visualizations comprise one or more graphs.

Claim 31. (New) The method of claim 9, wherein the one or more incremental code changes comprises a first set of the one or more incremental code changes and a second set of the one or more incremental code changes. 


Claim 33. (New) The article of claim 17, wherein at least one of modifying and creating a set of one or more regression tests for the computer program based on the automatic analysis further comprises deleting one or more existing regression tests from the set.  

--End--

Allowable Subject Matter
Claims 1, 6-9, 14-17, 20-22, 24-25, 27, and 29-33 are allowed and renumbered as 1-20.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Somani et al. (US Patent No. 10,635,432), discloses facilitating incremental software deployment by determining the differences between a current software version and a next software version, and then transmitting only the code changes employed to transform the current version into the next version, the amount of data to be transmitted from a deployment system to the computing system designated to execute the software may be greatly reduced compared to transferring and deploying the entire next version. Moreover, Fernanda M Delfim et al. (Visual approach for change impact analysis a controlled experiment – IEEE, 2015), another prior art of record, discloses a change impact analysis technique using visual representation that generates a visual representation of program slices and their .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH THI MINH BUI whose telephone number is (571)270-1976.  The examiner can normally be reached on Monday - Friday: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HANH THI-MINH BUI/Primary Examiner, Art Unit 2192                                                                                                                                                                                                        June 19th, 2021